      Case 4:17-cv-05783-HSG Document 213 Filed 01/07/19 Page 1 of 2



     Katie Glynn, Esq. (Attorney No. 300524)
 1   LOWENSTEIN SANDLER LLP
 2   390 Lytton Avenue
     Palo Alto, California 94301
 3   Telephone: 650-433-5800
     Fax: 650-328-2799
 4   kglynn@lowenstein.com
 5
     Jeffrey Blumenfeld, Esq. (pro hac vice forthcoming)
 6   LOWENSTEIN SANDLER LLP
     2200 Pennsylvania Avenue NW
 7
     Washington, DC 20037
 8   Telephone: 202-753-3824
     Fax: 202-753-3838
 9   jblumenfeld@lowenstein.com
10
     Attorneys for Amici Curiae
11   the National Women’s Law Center,
     the National Latina Institute for Reproductive
12   Health, SisterLove, Inc., and the National
13   Asian Pacific American Women’s Forum

14                      IN THE UNITED STATES DISTRICT COURT FOR
                         THE NORTHERN DISTRICT OF CALIFORNIA
15
16
17                                                    Case No. 4:17-cv-5783-HSG

18   STATE OF CALIFORNIA, et al.,
19                         Plaintiffs,                NOTICE OF APPEARANCE OF KATIE
20                                                    GLYNN
     vs.
21
     ALEX M. AZAR II, et al.,
22
                           Defendants.
23                                                    Judge: Hon. Haywood S. Gilliam

24
25
26
27
28

                                                                        Case No. 4:17-cv-5783-HSG
                                         NOTICE OF APPEARANCE
      Case 4:17-cv-05783-HSG Document 213 Filed 01/07/19 Page 2 of 2




 1          TO THE CLERK AND ALL PARTIES AND COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that Katie Glynn, of Lowenstein Sandler LLP, hereby appears

 3   as counsel for Amici Curiae the National Women’s Law Center, the National Latina Institute for

 4   Reproductive Health, SisterLove, Inc., and the National Asian Pacific American Women’s

 5   Forum. Ms. Glynn is admitted to practice in the State of California and before this Court. Her

 6   address, telephone, facsimile and email address are as follows:

 7
            Katie Glynn, Bar No. 300524
 8          Lowenstein Sandler LLP
 9          390 Lytton Avenue
            Palo Alto, CA 94301
10          Telephone: 415-288-4545
            Facsimile: 415-288-4534
11          Email: kglynn@lowenstein.com
12
13
14   Dated: January 7, 2019
15                                                Respectfully submitted,
16
17                                                 /s/ Katie Glynn
                                                  Katie Glynn
18
19                                                Counsel for the Amici Curiae

20
21
22
23
24
25
26
27
28
                                                                            Case No. 4:17-cv-5783-HSG
                                        NOTICE OF APPEARANCE

                                                     1
